Citation Nr: 0834506	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  03-36 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability, including lumbar scoliosis and degenerative disc 
disease.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The appellant served on active duty from June 1969 to 
February 1970, with additional service in the reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied an application to reopen a claim for 
service connection for lumbar scoliosis.  Subsequently, the 
RO reopened the claim.

The appellant presented testimony at a personal video 
conference hearing in December 2005 before the undersigned.

On February 2, 2006, the Board issued a decision which 
reopened the claim and denied service connection for a lumbar 
spine disability.  The appellant appealed that portion of the 
February 2006 Board decision that denied service connection 
to the United States Court of Appeals for Veterans Claims.  
In a Memorandum Decision the Court vacated the Board's 
decision and remanded the matter to the Board for 
readjudication consistent with that decision.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The appellant was previously afforded a VA examination in 
March 2008 and an opinion was provided at that time with an 
addendum in April 2008.  However, due to contradictory 
information received, another examination is needed.  

The appellant seeks service connection for a lumbar spine 
disability, to include scoliosis and degenerative disc 
disease.  The appellant contends that he was hit in the back 
on several occasions during training and exercises in 
service.  He claims that scoliosis was shown in service and 
service connection should be granted on a direct basis due to 
his claimed incidents of trauma to his back.  In the 
alternative, he claims that if scoliosis is determined to 
have pre-existed service, then service connection is 
warranted on a presumptive basis due to aggravation of the 
condition, to include by claimed incidents of trauma to his 
back.  In addition, he claims that his current condition of 
degenerative disc disease of the lumbar spine is due to the 
claimed trauma to his back in service.  

An enlistment examination in March 1969 found the appellant's 
spine was normal.  On physical inspection on June 11, 1969, 
no additional defects were discovered.  However, on physical 
examination conducted on June 16, 1969, a defect of left 
scoliosis was noted as an addition to his original medical 
examination.  In service the appellant had complaints of low 
back pain.  A report of an orthopedic consultation found 
functional scoliosis secondary to left leg length inequality 
that existed prior to entry and recommended that the veteran 
be separated from service.  

A Medical Board in January 1970 found a primary diagnosis of 
congenital shortening of the left lower extremity that 
existed prior to entry and was not aggravated by service.  
The Medical Board pointed out that scoliosis had been noted 
during the appellant's initial screening at the Marine Corp 
Recruit Depot.  It was the opinion of the Medical Board that 
the appellant did not meet the minimum standards for 
enlistment or induction, that he was unfit for further 
service by reason of physical disability, and that the 
physical disability was neither incurred in nor aggravated by 
a period of active military service.  The Medical Board 
recommended discharge due to physical disability.  

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. §§ 
1111, 1137.  The presumption is rebutted where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  VA must show clear and 
unmistakable evidence of both a preexisting condition and a 
lack of inservice aggravation to overcome the presumption of 
soundness.  If a preexisting condition is noted upon entry 
into service, a claim for service connection cannot be 
brought but the veteran may bring a claim for service-
connected aggravation of that disorder.  Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306 (2007).  

When an injury or disease has been shown to have existed 
before acceptance and enrollment, it will be considered to 
have been aggravated in service, unless established by clear 
and unmistakable evidence, either that it did not increase in 
disability during service or that any increase was due to the 
natural progress of the disease or injury.  38 U.S.C.A. 
§ 1153; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

It is VA's burden to rebut the presumption of aggravation in 
service.  Laposky v. Brown, 4 Vet. App. 331 (1993); Akins v. 
Derwinski, 1 Vet. App. 228 (1991).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service based on all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398 (1995).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered aggravation in 
service unless the underlying condition, as contrasted with 
symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292 
(1991); Green v. Derwinski, 1 Vet. App. 320 (1991); Jensen v. 
Brown, 4 Vet. App. 304 (1993).  Accordingly, a lasting 
worsening of the condition, or a worsening that existed not 
only at the time of separation but one that still exists, is 
required.  Routen v. Brown, 10 Vet. App. 183 (1997); Verdon 
v. Brown, 8 Vet. App. 529 (1996).

The appellant has indicated a history of inservice trauma and 
has provided private medical opinions to support his theory 
of aggravation during his military service.  Accordingly, the 
Board finds that a VA examination and medical opinion are 
needed to discuss whether the condition in service was 
aggravated during service or whether the appellant's current 
lumbar spine disability is related to the condition that was 
present in service or claimed trauma in service.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).    

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA spine 
examination by an examiner who has not 
previously examined the appellant.  The 
claims file must be reviewed by the 
examiner and the report should note that 
review.  A rationale should be provided 
for all opinions expressed.  The examiner 
should provide the following opinions:

(a)  Was the left scoliosis shown on 
examination five days after 
induction, later diagnosed as 
functional scoliosis secondary to 
leg length inequality, related to 
any event or injury during the 
appellant's service, to include 
claimed trauma to his back in 
service?

(b)  Was the left scoliosis shown in 
service a natural progression of a 
congenital left leg length 
discrepancy?

(c)  Did the left scoliosis undergo 
a permanent increase in underlying 
pathology, as opposed to a mere 
temporary increase in 
symptomatology, during or as a 
result of service?

(d)  If so, was the permanent 
increase in the underlying pathology 
due to natural progression of the 
disorder?

(e)  Is any current lumbar spine 
disability other than scoliosis, 
such as the degenerative disc 
disease, that is at least as likely 
as not (50 percent probability or 
greater) etiologically related to 
the appellant's service or to 
complaints, findings, or diagnosis 
in service?

2.  Then, readjudicate the claim.  If any 
benefit sought on appeal remains denied, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

